DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14, and 17-19 directed to the flexion assembly comprising a metallic material forms as a coil spring, torsion spring, or a shoes-shoe shaped spring, non-elected without traverse.  Accordingly, claims 14, 17-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14, and 17-19 have been cancelled. (See the reason stated in the Election/Restriction Section above.)
REASONS FOR ALLOWANCE
Claims 1-4, 6, 8-13, 16, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 21, examiner agrees with applicant’s argument filed 04/26/2022 on p. 9-12 that none of Santamarina et al. (US 2009/0311061) and Raff (US 3,744,350) teach the first depth of the drive ridge(s) of the drive body, the second depth of the torque transfer ridge(s) of the driven body, and the third depth of the flex member(s) are equal.
Regarding independent claim 10, as stated in the Office Action mailed on 11/26/2021 (Paras. 27-30), Santamarina et al. in view of Strauch (US 6,330,846) does not disclose “the locking ring is press fit between the drive body and the driven body.” It would not have been obvious to modify the teaching of Santamarina in view of Strauch to obtain the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722